Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 12, 2007                                                                                           Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  Rehearing No. 534                                                                                     Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  130078



  ABDUL AL-SHIMMARI, 

           Plaintiff-Appellee/

           Cross-Appellant, 

                                                                     SC: 130078     

  v                                                                  COA: 262655      

                                                                     Wayne CC: 04-407162-NH

  THE DETROIT MEDICAL CENTER, 

  HARPER-HUTZEL HOSPITAL, 

  UNIVERSITY NEUROSURGICAL 

  ASSOCIATES, P.C., and SETTI

  RENGACHARY, M.D., 

             Defendants-Appellants/ 

             Cross-Appellees.

  ________________________________


              In this cause, a motion for rehearing is considered and it is DENIED.

              Cavanagh, Weaver and Kelly, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 12, 2007                       _________________________________________
                                                                                Clerk